Citation Nr: 1029361	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder other than depression and anxiety disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for PTSD, finding that the Veteran had submitted new 
and material evidence to reopen the claim, but denying the claim 
on the merits.  Irrespective of the RO's action, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for PTSD.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Veteran 
submitted a statement in January 2005 asking the RO to reconsider 
his denial of PTSD and also noted some stressors, which were not 
previously of record.  Under 38 C.F.R. § 3.156(b), new and 
material evidence received prior to the expiration of the appeal 
period should be considered as part of the pending claim.  The RO 
continued the denial of service connection for PTSD in September 
2006.  A notice of disagreement was received in July 2007, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in December 2007.  

The Veteran testified at a hearing before the Board in April 
2010.  

The PTSD claim has been considered with respect to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by 
a claimant includes any diagnosis that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).  The RO 
previously denied service connection claims for depression in 
September 1998 and anxiety disorder in September 2004 and the 
Veteran did not appeal these decisions.  Therefore, the issue is 
as represented on the cover page.  

The issue of service connection for a psychiatric disorder other 
than depression and anxiety disorder, to include PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 2001 denied 
service connection for PTSD.  

2.  In June 2002, the Veteran filed a request to reopen his claim 
of service connection for PTSD. 

3.  Additional evidence received since the June 2001 rating 
decision with regard to the claim of service connection for a 
psychiatric disorder other than depression and anxiety disorder, 
to include PTSD, is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of the 
claim of service connection, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the June 2001 
denial, and the claim of entitlement to service connection for a 
psychiatric disorder other than depression and anxiety disorder, 
to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Analysis

As detailed, the Veteran's claim of service connection for PTSD 
was denied in a June 2001 rating decision.  The Veteran did not 
file an appeal, thus the rating decision is final.  38 U.S.C.A. 
§ 7105.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 5108; 
see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  If 
new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

At the time of the June 2001 rating decision, the Veteran's 
service treatment records were on file.  VA outpatient treatment 
records were also on file, including a diagnosis of PTSD from 
June 1999.  The RO noted that no evidence regarding the Veteran's 
alleged stressor had been received.  Based on the record at that 
time, the RO denied service connection for PTSD based on a 
finding that the evidence reviewed did not establish that a 
stressful experience occurred.  As already noted, the Veteran did 
not initiate an appeal from the June 2001 rating decision denying 
his claim.  Therefore, VA may not undertake another merits 
analysis of the underlying service connection claim unless new 
and material evidence is received.  

Since the prior denial, the Veteran has submitted stressor 
statements in January 2005, March 2006 and July 2007.  This 
evidence is new, in that it was not of record at the time of the 
initial denial, and is material, in that it relates to an 
unestablished fact necessary to substantiate the underlying claim 
for service connection.  See 38 C.F.R. § 3.156.  The credibility 
of these statements is also presumed. See Justus v. Principi, 3 
Vet. App. 510 (1992).  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited to 
the reopening of the claim and does not address the merits of the 
underlying service connection claim.  

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light 
of the favorable decision as it relates to the issue of whether 
new and material evidence has been received to reopen the claim 
of service connection for a psychiatric disorder other than 
depression and anxiety disorder, to include PTSD, no further 
discussion of VCAA is necessary at this point.  The matter of 
VCAA compliance with regard to the claim of service connection 
will be addressed in a future merits decision after action is 
undertaken as directed in the remand section of this decision.   


ORDER

New and material evidence has been received to reopen the claim 
of service connection for a psychiatric disorder other than 
depression and anxiety disorder, to include PTSD.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.


REMAND

After reviewing the claims file, the Board believes that there 
are sufficient details of claimed stressors to warrant an attempt 
to corroborate the incidents.  The Veteran submitted statements 
in January 2005, March 2006 and July 2007 that he experienced 
stressors in service that include an incident in which he 
witnessed a soldier shoot himself between November 1, 1977 and 
December 31, 1977 at a drill field at Fort Jackson, South 
Carolina.  He was attached to Co E 9th Bn 2nd BT BDE at that 
time.  The Veteran stated that another stressor included an 
incident in September 1978 in which "a duce & 1/2" rolled down 
a mountain in Germany and killed two soldiers.  His personnel 
records do not show any foreign service.  Nonetheless, he was 
attached to HHC, 5th Div at that time.  Additional stressors 
listed by the Veteran include witnessing two soldiers being run 
over by a tank at Fort Polk, Louisiana between May 1979 and June 
1979, a pilot crashing an A10 at Fort Polk in the spring or 
summer of 1979, as well as another crash some time in 1979.  He 
testified that the "tank killer" airplane crashes landed right 
where their unit was.  He still was attached to the HHC, 5th Div.  
He also testified that he had two Absence Without Leave 
infractions as a result of these experiences.

In view of the Veteran's stressor statements, the Board believes 
that a request for verification should be sent to the U.S. Army 
and Joint Services Records Research Center (JSRCC) to ascertain 
whether the unit to which the Veteran was assigned during his 
Vietnam service was involved in the death and events claimed by 
the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make reasonable attempts to 
corroborate the following stressors by 
obtaining copies of the Veteran's unit 
records from the relevant personnel records 
department including, but not limited to, the 
U.S. Army and Joint Services Records Research 
Center (JSRRC):

An incident in which he witnessed a soldier 
shoot himself between November 1, 1977 and 
December 31, 1977 at a drill field at Fort 
Jackson, South Carolina.  He was attached to 
Co E 9th Bn 2nd BT BDE at that time.  

An incident in September 1978 in which "a 
duce & 1/2" rolled down a mountain in 
Germany and killed two soldiers.  His 
personnel records do not show any foreign 
service.  Nonetheless, he was attached to 
HHC, 5th Div at that time.  

Witnessing two soldiers run over by a tank at 
Fort Polk, Louisiana between May 1979 and 
June 1979, and two pilots crashing an A10 
and/or "tank killer" at Fort Polk in May 
1979 or June 1979.  He was attached to HHC, 
5th Div at that time.   

2.  If, and only if, the RO determines that a 
claimed stressor has been corroborated, the 
Veteran should be scheduled for a psychiatric 
examination.  The claims file should be made 
available to the examiner for review.  As may 
be applicable, the RO should furnish the 
details of any corroborated stressor(s).  Any 
indicated special tests, such as PTSD 
psychological testing, should be 
accomplished.  The examiner should clearly 
indicate whether a diagnosis of PTSD, is 
warranted and, if so, identify the 
stressor(s) that the PTSD is causally related 
to.  If no diagnosis of PTSD is confirmed, 
state whether the Veteran has any other 
psychiatric disability related to his in-
service stressors.

3.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the Veteran's claim for service 
connection for a psychiatric disorder other 
than depression and anxiety disorder, to 
include PTSD, under a merits analysis, with 
consideration of all evidence in the claims 
file.  Unless the claim is granted, the RO 
should issue a supplemental statement of the 
case and afford the Veteran an opportunity to 
respond.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


